Co Oo NHN DO OH SP WD YN

wo BO DN KR RO RQ NO RQ RDO ee el
“ao SN DN UH BP WD NY KH ODO Oo HF HN DH Se WD NY | DS

 

   
  

BQ Page J_of LRECEIVED
ENTERED SERVED ON
COUNSELPARTIES OF RECORD

Case 2:20-mj-O0663-BNW Document 7 Fil

 

UNITED STATES DISTRICT|COURT] AUG 40 2020

 

 

 

 

 

 

DISTRICT OF NEVAIA CLERK US DISTRICT COURT
DISTRICT OF NEVADA
ke s*

BY: DEPUTY

UNITED STATES OF AMERICA, Case No.2: 20. on .Ob63-Byvw

Plaintiff,

WAIVER OF RIGHT TO APPEAR IN

v. PERSON AT CRIMINAL PROCEEDING
JASON MATTSON
Defendant.

 

 

I understand that I have a right to appear in person in court at the initial appearance and
detention hearing in this case scheduled for August 10, 2020. I have been advised of the nature
of these proceedings and my right to appear in person. I have been informed that I may appear
by video teleconference, or telephone conference if video conference is not reasonably
available, in light of the spread of the COVID-19 virus in the District of Nevada and in order
to protect my health and safety, as well as those of the attorneys, the court and court staff.

Understanding my right to appear in person, I knowingly and voluntarily waive my right
to appear at these proceedings in person, and I consent to appear by video teleconference or by
telephone conference where the video teleconference is not reasonably available. I consulted

with my attorney prior to deciding to waive my right to appear in person at these proceedings.

 

 

 

 

 

/S/ Jason Mattson 8/10/20
Defendant’s Signature (date)
/s/ Robert O’Brien 8/10/20
ce
Signature of Defendant’s Attorney (date) Judge’s Signature (date)
Robert O’Brien arena Weksler U.S, Maassrrare. Secliie
q J og

Printed Name of Defendant’s Attorney Judge’s Printed Name and Title

 
